Order entered March 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01002-CR

                     JAY SANDON COOPER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 6
                           Collin County, Texas
                   Trial Court Cause No. 006-86065-2019

                                    ORDER

      We REINSTATE this appeal.

      After appellant filed a motion to transfer this appeal to another court of

appeals, we referred that motion to the Texas Supreme Court per the procedure set

out in Miles v. Ford Motor Company, 914 S.W.2d 135, 137 n.2 (Tex. 1995) (per

curiam). By order dated March 9, 2022, the supreme court denied the request.

      Before the Court is court reporter Jennifer Corley’s March 3, 2022 request

for an extension of time to file the reporter’s record. We GRANT the request and
ORDER the reporter’s record due by April 11, 2022. See TEX. R. APP. P. 35.3(c)

(each extension must not exceed 30 days in an ordinary appeal).

      We DIRECT the Clerk to send copies of this order to the Honorable Jay

Bender, Presiding Judge, County Court at Law No. 6; to Jennifer Corley, official

court reporter, County Court at Law No. 6; to Kimberly Tinsley, deputy official

court reporter, County Court at Law No. 6; to appellant at the address on file with

the Court; and to the Collin County District Attorney’s Office, Appellate Division.



                                             /s/   LANA MYERS
                                                   JUSTICE